Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This is in response to the communication filed on 04/17/2020. Claims 1-23 are pending in the application.  Claims 1, 12 and 23 are independent. Claims 1-23 are rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-13 and 15-23 are rejected under 35 U.S.C. 103 as being obvious over US 2015/0088733 A1 (hereinafter Monastyrsky et al) in view of US 10,607,228 B1 (hereinafter Gai et al)
Regarding claim 1, Monastyrsky et al teaches a method for updating configuration of a money laundering detection platform (note para. [0010]-[0011]: system for securing online transaction; protected environment module), comprising implementing at a processor (note para. [0010]: processor) implemented money laundering detection server, the steps of: 
receiving a request for a modification of a first ruleset (note para. [0069], [0073]: rule; protection setting) for electronic transaction related money laundering event detection (note para. [0071]-[0073], [0085]: receiving user preference for protection ‘adjustment’); 
identifying a client entity with which the received rule modification request is associated (note para. [0072], [0079]-[0083]: identifying the device initiating the transaction; see also claim 1 in Monastyrsky et al: computing system for which protection scheme is adjusted); 
initiating a sandbox testing process (note para. [0031]-[0036], [0061]: use of sandbox, virtual machine) flow for testing the requested modification of the ruleset (note para. [0061], [0069]); 
associating the sandbox testing process flow with the identified client entity (note para. [0062], [0079]-[0083]: identifying, authenticating the device/ client initiating the transaction); 
generating a modified second ruleset for electronic transaction related money laundering event detection (note para. [0071] – [0072], [0085]: generating adjusted or different protection setting/ scheme), based on modification information received within or along with the received request for modification of the first ruleset (note para. [0071] – [0072], [0085]: generating adjusted protection setting based on user preference and vulnerability assessment); 

 implementing through the sandbox testing process flow (note para. [0031]-[0036], [0061]: applying sandbox), money laundering event analysis based on application of the modified second ruleset (note para. [0069], [0072], [0085]) 
 transmitting results of the money laundering event analysis implemented through the sandbox testing process flow to the client entity (note para. [0061], [0072], [0085]: making notification to the user regarding vulnerability assessment and protection functionalities)
Monastyrsky et al  fails to teach expressly retrieving historical transaction data associated with the identified client entity; and  implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity.
However,  Gai et al teaches retrieving historical transaction data associated with the identified client entity (note column 7, starts at line 16); and  implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity (note column 5, lines 1-16; and column 7, starts at line 16: a data mart includes historical transaction data … the data from the data mart is pulled by the dynamic rule strategy system)
Gai et al and Monastyrsky et al   are analogous art because they are from the same field of endeavor of implementing and managing a fraud detection system for securing financial transactions.  Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Monastyrsky et al    method to further include the features of implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity taught by Gai et al in order to provide users with a dynamic and adaptive fraud/ money laundering sandbox testing process further based on historical transaction data and recent fraud trend (note Gai et al, column 1, starts at line 50)
Regarding claim 2, Monastyrsky et al teaches the method as claimed in claim 1, further comprising:
receiving an instruction to modify the configuration (note para. [0058], [0084]: various operational settings can be selected) of the money laundering detection platform by updating the first ruleset for consistency with: one or more rules within the modified second ruleset; or the entire modified second ruleset (note para. [0071] – [0072], [0084] -[0085]: adjusted or different protection setting/ scheme); and
 modifying the configuration of the money laundering detection platform by updating the first ruleset in accordance with the received instruction (note para. [0071] – [0072], [0085]: generating adjusted protection setting based on user preference and vulnerability assessment)
Regarding claim 4, Monastyrsky et al teaches the method as claimed in claim 1, wherein the received request for the modification of the first ruleset comprises any of: addition of a new rule to the first ruleset; deletion of a prior existing rule within the first rule set; and amendment of a prior existing rule within the first rule set (note para.[0012],  [0071] – [0072], [0085]: generating various adjusted/ different degree of  protection setting based on user preference and vulnerability assessment)
Regarding claim 5, Monastyrsky et al teaches the method as claimed in claim 1, wherein the received request for the modification of the first ruleset relates to a ruleset that is exclusively associated with the identified client entity for implementation of money laundering event detection (note para. [0072], [0082]-[0083]: identifying the device initiating the transaction; see also claim 1 in Monastyrsky et al: computing system for which protection scheme is adjusted)
Regarding claim 6, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Monastyrsky et al   teaches the method wherein the client entity with which the received rule modification request is associated, is identified based on any one or more of a received client entity identifier (note para. [0062], [0079], [0083]: identifying the device initiating the transaction), a network address of a client terminal from which the request for the modification of the first ruleset has been received, and a device identifier associated with a client device from which the request for the modification of the first ruleset has been received.
Regarding claim 7 , it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Monastyrsky et al teaches the method as claimed in claim 1, wherein a runtime environment for implementing the sandbox testing process flow includes a physical or logical area of the money laundering detection server memory or runtime environment (note para. [0031]: checking modification in address space of the process in sandbox environment; see also claim 5 in Monastyrsky et al ) that is configured to implement money laundering event detection analysis of Gai et al teaches implement money laundering event detection analysis of historical transaction data corresponding to the identified client entity, based on the modified second ruleset (note column 7, starts at line 16: historical transaction data; rule strategies)
Regarding claim 8, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Monastyrsky et al teaches the method as claimed in claim 1, wherein associating the sandbox testing process flow with the identified client entity includes any one or more of:  establishing a physical or logical network channel for transmitting results of testing a rule modification(s) through the initiated sandbox testing process flow, to the client entity (note figure 2: input module 150a; and para. [0061]-[0062]: communication between application 120 and  safe data transfer module 150c and protected environment module 150b that can be implemented using sandbox) Monastyrsky et al  further teaches identifying the client entity related to the transaction data (note para. [0072], [0082]-[0083]: identifying the device initiating the transaction); 
Furthermore, Gai et al teaches  establishing a physical or logical network data channel for retrieving historical transaction data of the identified client entity from a data repository that stores such historical transaction data (note column 7, starts at line 15: a data mart 401 includes historical transaction data 402 and data warehouse 404)
Regarding claim 9, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Monastyrsky et al  teaches the method as claimed in claim 1, wherein the retrieval of selecting various protection setting/ functionalities for vulnerability assessment of transaction data that can be interpreted as filtering parameters) Furthermore, Gai et al teaches   retrieval of historical transaction data associated with the identified client entity (note column 7, starts at line 16)
Regarding claim 10, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, Monastyrsky et al  teaches the method wherein the one or more Gai et al teaches  wherein the one or more historical transaction data  are received through operator inputs from an operator  (note column 7, starts at line 16)
Regarding claim 11, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Monastyrsky et al teaches the method wherein one or both of the modified second ruleset and the retrievedMonastyrsky et al ) Furthermore, Gai et al teaches the method wherein one or both of the modified second ruleset and the retrieved historical transaction data are stored within a memory (note column 7, starts at line 16: storage of historical transaction data; rule strategies)
Regarding claim 12, Monastyrsky et al   teaches a system for updating configuration of a money laundering detection platform (note para. [0010]: system for securing online transaction; and para. [0061]: sandbox), comprising a money laundering detection server (note figure 4.400: system; para. [0010], [0097]) that includes: 
at least one memory (note para. [0010], [0097]: memory); and a processor  (note para. [0010], [0097]: processing unit) configured for: 
receiving a request for a modification of a first ruleset (note para. [0069], [0073]: rule; protection setting) for electronic transaction related money laundering event detection (note para. [0071]-[0073], [0085]: receiving user preference for protection ‘adjustment’); 
identifying a client entity with which the received rule modification request is associated (note para. [0072], [0079]-[0083]: identifying the device initiating the transaction; see also claim 1 in Monastyrsky et al: computing system for which protection scheme is adjusted); 
initiating a sandbox testing process (note para. [0031]-[0036], [0061]: use of sandbox, virtual machine) flow for testing the requested modification of the ruleset (note para. [0061], [0069]); 
associating the sandbox testing process flow with the identified client entity (note para. [0062], [0079]-[0083]: identifying, authenticating the device/ client initiating the transaction); 
generating a modified second ruleset for electronic transaction related money laundering event detection (note para. [0071] – [0072], [0085]: generating adjusted or different protection setting/ scheme), based on modification information received within or along with the received request for modification of the first ruleset (note para. [0071] – [0072], [0085]: generating adjusted protection setting based on user preference and vulnerability assessment); 

 implementing through the sandbox testing process flow (note para. [0031]-[0036], [0061]: applying sandbox), money laundering event analysis based on application of the modified second ruleset (note para. [0069], [0072], [0085]) 
 transmitting results of the money laundering event analysis implemented through the sandbox testing process flow to the client entity (note para. [0061], [0072], [0085]: making notification to the user regarding vulnerability assessment and protection functionalities)
Monastyrsky et al  fails to teach expressly retrieving historical transaction data associated with the identified client entity; and  implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity.
However,  Gai et al teaches retrieving historical transaction data associated with the identified client entity (note column 7, starts at line 16); and  implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity (note column 5, lines 1-16; and column 7, starts at line 16: a data mart includes historical transaction data … the data from the data mart is pulled by the dynamic rule strategy system)
Gai et al and Monastyrsky et al   are analogous art because they are from the same field of endeavor of implementing and managing a fraud detection system for securing financial transactions.  Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Monastyrsky et al    system to further include the features of implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity taught by Gai et al in order to provide users with a dynamic and adaptive fraud/ money laundering sandbox testing process further based on historical transaction data and recent fraud trend (note Gai et al, column 1, starts at line 50)
Regarding claim 13, Monastyrsky et al teaches the system wherein the processor is further configured for: receiving an instruction (note para. [0072]: notification; [0097]: instruction) to modify the configuration of the money laundering detection platform by updating the first ruleset for consistency with:
one or more rules within the modified second ruleset; or the entire modified second ruleset (note para. [0071] – [0072], [0084] -[0085]: adjusted or different protection setting/ scheme); and  modifying the configuration of the money laundering detection platform by updating the first ruleset in accordance with the received instruction (note para. [0071] – [0072], [0085]: generating adjusted protection setting based on user preference and vulnerability assessment)
Regarding claim 15, Monastyrsky et al teaches the system as claimed in claim 12, wherein the received request for the modification of the first ruleset comprises any of: 
addition of a new rule to the first ruleset; deletion of a prior existing rule within the first rule set; and  amendment of a prior existing rule within the first rule set (note para.[0012],  [0071] – [0072], [0085]: generating various adjusted/ different degree of  protection setting based on user preference and vulnerability assessment)
Regarding claim 16, Monastyrsky et al teaches the system as claimed in claim 12, wherein the received request for the modification of the first ruleset relates to a ruleset that is exclusively associated with the identified client entity for implementation of money laundering event detection (note para. [0072], [0082]-[0083]: identifying the device initiating the transaction; see also claim 1 in Monastyrsky et al: computing system for which protection scheme is adjusted)
Regarding claim 17, Monastyrsky et al teaches the system as claimed in claim 12, wherein the client entity with which the received rule modification request is associated, is identified based on any one or more of a received client entity identifier (note para. [0062], [0079], [0083]: identifying the device initiating the transaction), a network address of a client terminal from which the request for the modification of the first ruleset has been received, and a device identifier associated with a client device from which the request for the modification of the first ruleset has been received.
Regarding claim 18, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Monastyrsky et al teaches the system as claimed in claim 12, wherein the processor is configured such that a runtime environment for implementing the sandbox testing process flow comprises a physical or logical area of the money laundering detection server memory or runtime environment (note para. [0031]: checking modification in address space of the process in sandbox environment; see also claim 5 in Monastyrsky et al) that is configured to implement money laundering event detection analysis of Gai et al teaches implement money laundering event detection analysis of historical transaction data corresponding to the identified client entity, based on the modified second ruleset (note column 7, starts at line 16: historical transaction data; rule strategies)
Regarding claim 19, it is rejected applying as same motivation and rationale applied above rejecting claim 12, furthermore, Monastyrsky et al teaches the system wherein the processor is configured such that associating the sandbox testing process flow with the identified client entity includes any one or more of: establishing a physical or logical network channel for transmitting results of testing a rule modification(s) through the initiated sandbox testing process flow, to the client entity (note figure 2: input module 150a; and para. [0061]-[0062]: communication between application 120 and  safe data transfer module 150c and protected environment module 150b that can be implemented using sandbox) Monastyrsky et al  further teaches identifying the client entity related to the transaction data (note para. [0072], [0082]-[0083]: identifying the device initiating the transaction); 
Furthermore, Gai et al teaches  establishing a physical or logical network data channel for retrieving historical transaction data of the identified client entity from a data repository that stores such historical transaction data (note column 7, starts at line 15: a data mart 401 includes historical transaction data 402 and data warehouse 404)
Regarding claim 20, it is rejected applying as same motivation and rationale applied above rejecting claim 12, furthermore, Monastyrsky et al teaches the system, wherein the processor is configured such that retrieval of historical transaction data associated with the identified client entity is based on one or more Gai et al teaches   retrieval of historical transaction data associated with the identified client entity (note column 7, starts at line 16)
Regarding claim 21, it is rejected applying as same motivation and rationale applied above rejecting claim 20, furthermore, Monastyrsky et al teaches the system wherein the one or more Gai et al teaches  wherein the one or more historical transaction data  are received through operator inputs from an operator  (note column 7, starts at line 16)
Regarding claim 22, it is rejected applying as same motivation and rationale applied above rejecting claim 12, furthermore, Monastyrsky et al teaches the system wherein one or both of the modified second ruleset and the retrieved historical transaction data are stored within a memory that is allocated to, accessible by, or controlled by the sandbox testing process flow (note para. [0031]: checking modification in address space of the process in sandbox environment; see also claim 5 in Monastyrsky et al ) Furthermore, Gai et al teaches the method wherein one or both of the modified second ruleset and the retrieved historical transaction data are stored within a memory (note column 7, starts at line 16: storage of historical transaction data; rule strategies)
Regarding claim 23, Monastyrsky et al   teaches a computer program product for updating configuration of a money laundering detection platform (note para. [0010]: system for securing online transaction; and para. [0061]: sandbox), comprising a non-transitory computer usable medium (note para. [0010], [0097]: medium) having a computer readable program code embodied therein, the computer readable program code comprising instructions for implementing at a processor implemented money laundering detection server, the steps of: 
receiving a request for a modification of a first ruleset (note para. [0069], [0073]: rule; protection setting) for electronic transaction related money laundering event detection (note para. [0071]-[0073], [0085]: receiving user preference for protection ‘adjustment’); 
identifying a client entity with which the received rule modification request is associated (note para. [0072], [0079]-[0083]: identifying the device initiating the transaction; see also claim 1 in Monastyrsky et al: computing system for which protection scheme is adjusted); 
initiating a sandbox testing process (note para. [0031]-[0036], [0061]: use of sandbox, virtual machine) flow for testing the requested modification of the ruleset (note para. [0061], [0069]); 
associating the sandbox testing process flow with the identified client entity (note para. [0062], [0079]-[0083]: identifying, authenticating the device/ client initiating the transaction); 
generating a modified second ruleset for electronic transaction related money laundering event detection (note para. [0071] – [0072], [0085]: generating adjusted or different protection setting/ scheme), based on modification information received within or along with the received request for modification of the first ruleset (note para. [0071] – [0072], [0085]: generating adjusted protection setting based on user preference and vulnerability assessment); 

 implementing through the sandbox testing process flow (note para. [0031]-[0036], [0061]: applying sandbox), money laundering event analysis based on application of the modified second ruleset (note para. [0069], [0072], [0085]) 
 transmitting results of the money laundering event analysis implemented through the sandbox testing process flow to the client entity (note para. [0061], [0072], [0085]: making notification to the user regarding vulnerability assessment and protection functionalities)
Monastyrsky et al  fails to teach expressly retrieving historical transaction data associated with the identified client entity; and  implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity.
However,  Gai et al teaches retrieving historical transaction data associated with the identified client entity (note column 7, starts at line 16); and  implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity (note column 5, lines 1-16; and column 7, starts at line 16: a data mart includes historical transaction data … the data from the data mart is pulled by the dynamic rule strategy system)
Gai et al and Monastyrsky et al   are analogous art because they are from the same field of endeavor of implementing and managing a fraud detection system for securing financial transactions.  Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Monastyrsky et al    product to further include the features of implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity taught by Gai et al in order to provide users with a dynamic and adaptive fraud/ money laundering sandbox testing process further based on historical transaction data and recent fraud trend (note Gai et al, column 1, starts at line 50)

Claims 3 and 14  are rejected under 35 U.S.C. 103 as being obvious over Monastyrsky et al  in view of  Gai et al further in view of US 2012/0259753 A1 (Orad et al)
Regarding claims 3 and 14, Modified Gai et al- Monastyrsky et al  method/ system fails to teach expressly  wherein subsequent to modification of the configuration of the money laundering detection platform, data associated with the sandbox testing process flow is purged from a memory of, or from a runtime environment of the money laundering detection server.
However, Orad et al teaches the method/ system wherein subsequent to modification of the configuration of the money laundering detection platform, data associated with the sandbox testing process flow is purged from a memory of, or from a runtime environment of the money laundering detection server (note para. [0037], [0044]- [0045]: invalidating stored transaction data based on time/ payment event. Invalid data, rules may be purged and/ or overwritten by the detection system)  
Orad et al and Monastyrsky et al   are analogous art because they are from the same field of endeavor of implementing and managing a fraud detection system for securing financial transactions. Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Monastyrsky et al    method/ system to further include the features of wherein subsequent to modification of the configuration of the money laundering detection platform, data associated with the sandbox testing process flow is purged from a memory of, or from a runtime environment of the money laundering detection server in order to provide users with a dynamic and improved fraud/ money laundering detection system further utilizing steps of overwriting/ purging invalidated transaction data (note Orad et al, para. [0006], [0045])

            Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494